 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwill be recommended that the Respondents jointly and severally refund to formerand present employees of the Respondent Company moneys so collected.The Re-spondents'liability shall be limited to moneys collected during the period beginning6 months before the filing and service on them of the charges herein.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 22,Industrial Union of Marine and ShipbuildingWorkers of America,AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act.2.By being parties to and by maintaining an unlawful hiring agreement and ar-rangement the RespondentCompanyand the RespondentUnion,respectively, haveengaged in and are engaging in unfair labor practiceswithin themeaning of Section8(a)(1), (2),and (3)and Section8(b)(1) (A)and (2)of the Act.3.By denyingCampbell his rightfulemploymentfrom April5 until early June1960,as a resultof theoperation of the unlawful hiring arrangement referred toabove, the Respondent Company and the RespondentUnion,respectively,engagedin unfair labor practices within the meaning of Section 8(a)(1), (2),and (3) andSection 8(b) (1) (A) and (2) of the Act.[Recommendations omitted from publication.]Jack Roach Broadway,Inc., doing business as Luke JohnsonFord,Inc.andRetail Automobile Salesmen,LocalUnion No.501, affiliated with Retail Clerks International Association,AFL-CIO.Case No. 23-CA-1152. September 7, 1961DECISION AND ORDEROn June 23, 1961, Trial Examiner Owsley Nose issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, the Intermediate Report, the exceptions and thebrief, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10(c)of theNational Labor Relations Act, as amended,the National Labor133 NLRB No 4 LUKE JOHNSON FORD, INC.33RelationsBoard hereby orders that Respondent, Jack Roach Broad-way, Inc., doingbusinessas Luke Johnson Ford, Inc., its officers,agents,successors,and assigns, shall :1.Cease and desist from :(a)Coercively questioning employees about their union sympathiesand activities, threatening employees with reprisals because of suchactivities, or in any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Retail Auto-mobile Salesmen, Local Union No. 501, affiliated with Retail ClerksInternational Association, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in any other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain fromany and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its establishment copies of the notice attached to theIntermediate Report marked "Appendix." 1 Copies of said notice, tobe furnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by an authorized representative of theRespondent, be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the receipt of this Order, what steps ithas taken to comply herewith.iThis notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,inwhich all parties were represented,was heard before me inHouston,Texas, on May 1, 1961,upon the complaint of the General Counsel and an-swer of Jack Roach Broadway,Inc., doing business as Luke Johnson Ford,Inc., hereinreferred to as the Respondent.The General Counsel and the Respondent have filedhelpful briefs which have been fully considered.In issue in this proceeding is the question whether,in the context of events in thecase, the Respondent has engaged in interference,restraint,and coercion in violationof Section 8(a) (1) of the Act by reason of certain statements made and questionsasked by its supervisory officials during a union organizational campaign.624067-62-vol. 133- 4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record and my observations of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONAL FINDINGSThe Respondent owns and operates a Ford agency at Houston,Texas, where it is.engaged in the sale and servicing of new and used automobiles and trucks. In thecourse of its business the Respondent obtains from out-of-State sources motor ve-hicles, parts, and other materials valued in excess of $25,000 a year.Respondentannually sells vehicles and performs related services, the gross value of which ex-ceeds $500,000.I find that the Respondent is engaged in commerce within themeaningof the Act, and that it will effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVEDRetail AutomobileSalesmen,Local Union No. 501, affiliated with Retail ClerksInternational Association, AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn the latter part of November 1960 several salesmen employed in automobile.agencies in Houston,Texas,requested information of Donald J.Hofer, a specialrepresentative of Retail Clerks International Association, concerning the formationof a citywide union of automobile salesmen.After receiving these requests, Hofer.arranged for meetings of salesmen employed in the various agencies in Houston.The first meeting was held on December 6.At the second meeting on December 7,temporary officers were elected.After the December 7 meeting, the temporary.officers publicized over the radio the organizing campaign which was then in prog-ress.At a meeting on December 9 a formal application for a local union charter was.completed and sent to the Retail Clerks International Association.Meetings ofsalesmen from the various agencies were also held on December 12, 14, 16, 19,and 27, 1960, and January 4, 1961.At the December 19 meeting the charter forLocal Union No. 501, which had just been received from the International, wasshown to the assembled salesmen.Several of the Respondent's employees, including Jerry Killen and Bill Story,attended the December 12 union meeting. The next day Al Fox, the Respondent's.assistant new car sales manager, summoned Story to his office.Glancing at a piece.of paper in his hand, Fox stated that Story, Killen, and two other employees whom henamed, "were at the union meeting last night, is that correct?"When Story re-plied, "Well, you have a list. . . . You probably know who was there better than Iado," Fox asked "if there were any more present." Story refused to comment further.Later on in December, John S. Osborne, the Respondent's general manager, com-anented on Killen's attendance at a union meeting.He added on this occasion that"the dealers had tape recordings of everything that was said at the meetings and that isthe way he knew that we were down there." Earlier, Osborne had asked Killenwhether he had joined the Union.When Killen informed him that he had not asyet signed up in the Union, Osborne remarked that "it wouldn't be any good unlessitwent statewide and it would be the best thing if [he] just forgot about it." IOsborne at one time or another questioned most of the employees about their unionmembership, as he testified.On December 16 or 17, Luke Johnson, the president of the Respondent addressedthe salesmen at one of the morning sales meetings. Johnson did not regularly attendthe sales meetings.Among other things, Johnson referred to the union organizing.campaign, stating "I understand we have a union steward here at Luke Johnson'snow." Johnson went on to say that he did not believe that the Union would helpthe men, that if they had any problems they should come to him, and that the Re-spondent "didn't need someone coming in and trying to tell us how to run ourorganization." 2 Johnson also urged at this time that the Respondent had one of thebest pay plans and demonstrator arrangements of any dealer in Houston. Johnsonalso mentioned in the course of his talk the fact that the business had lost money inI Osborne had previously mentioned to Killen the fact that the men were attempting toorganize a union, and asserted that there was nothing to it, that most unions were run,by "thugs" anyway.9 General Manager Osborne, as he testified, at a subsequent sales meeting similarly told-themen that "no one was going to come out and tell me how to run my organization " LUKE JOHNSONFORD, INC.351960 and asserted that unless the Union was successful in organizing the dealers on aStatewide basis, it would be "detrimental" in that the unorganized dealers outside ofHouston could undersell the Houston dealers.Shortly before Christmas 1960, Assistant New Car Sales Manager Fox and hissuperior, Paul Prater, the Respondent's new car sales manager, engaged in a con-versation concerning the Union on the showroom floor in the presence of several ofthe Respondent's salesmen.According to Jerry Killen, the following colloquy tookplace: Prater stated that "there's ways and means of getting rid of a lot of theseguys that's joining this union."Fox thereupon inquired "What do you mean bythat?"Prater replied, "Well, . . . on car appraisals and calling the deals in to thefinance company and getting the cars financed and things like that . . . we can surehurt them and make them leave." 3Prater's version of the conversation on this occasion is as follows: "I didn'tphrase it just that way.. . I just said that if the union.told us how muchcommission to pay . . . that there would be ways because the union couldn't knowhow a deal was handled because they couldn't have a representative in every dealer-ship in town....Weighing Killen's specific and detailed account of the conversation on this occasionagainst Prater's version, which omits any reference to "getting rid of" union sup-porters, I find Killen's account the more plausible.Prater's version is so generalizedas to convey little meaning.Accordingly, Prater must have said more on thisoccasion than he was willing to admit.Although the Respondent urges that Killenwas so prejudiced against it that his testimony is entitled to little credit, I find thatthe record does not bear out its argument in this regard.Under all the circum-stances, including the fact that Killen's version is in accord with the logic of thesituation, I credit Killen and find that Prater stated on this occasion in effect that theRespondent, by juggling the figures as to the value of trade-ins and as to the cost offinancing, could adversely affect the earnings of the union supporters, and couldthereby force them to quit. Such a statement has clearly coercive implications andis therefore violative of Section 8(a) (1) of the Act .4Also violative of the Act under the circumstances of this case is the questioningof employees concerning their union membership and activities in which AssistantSalesManager Fox and General Manager Osborne engaged. The latter, as he ad-mitted, questioned most of the salesmen about their union membership. In deter-mining the legal significance of such questioning, the entire setting in which it tookplacemust be taken into consideration.The Respondent, from the time it firstlearned of the union campaign took pains to impress upon the union sympathizersthat it was aware of their union activities.The Respondent's president and itsgeneralmanager freely expressed their disapproval of the union movement.Andlater on the Respondent's new car sales manager coercively warned several salesmenthat there were ways of getting rid of the union sympathizers. In such a setting,inmy opinion, the Respondent's questioning would reasonably be regarded by theemployees as efforts to remind them of its opposition to the union movement, opposi-tion which was manifested on one occasion in the form of a veiled threat to dischargeunion sympathizers. In these circumstances, I find, as indicated above, that GeneralManager Osborne's and Assistant New Car Sales Manager Fox's questioning ofemployees concerning their union membership and activities constituted interference,restraint, and coercion in violation of Section 8 (a) (1) of the Act.Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, the Trial Examiner hereby makes the following:CONCLUSIONS OF LAW1.By coercively questioning employees concerning their union sympathies andactivities, and by threatening employees with reprisals because of such activities,Jack Roach Broadway, Inc., doing business as Luke Johnson Ford, Inc., has inter-fered with, restrained, and coerced employees in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8 (a) (1) of the Act.About the middle of December the Respondent instituted the practice of having thesalesmanagers make all the calls to the finance companies.Previously the salesmenthemselves had contacted the finance companies and were themselves directly informed ofany financingdifficulties.4While the Respondent suggests that Prater was not speaking as a sales manager onthis occasion, I find no basis either in fact or in law for not holding the Respondentresponsible for Prater's conduct above set forth. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.(Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a recommended order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILL NOT coercively question employees about their union sympathiesand activities,threaten employeeswithreprisals because of such activities, or inany like or related manner interfere with,restrain,or coerce our employees inthe exercise of the right of self-organization,to form labor organizations, tojoin or assist RetailAutomobileSalesmen,Local Union No. 501,affiliated withRetail Clerks International Association,AFL-CIO,or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,as guaranteed in Section 7 of theAct, or torefrain from any and all such activities.All our employees are free to become, or remain,or to refrain from becoming orremaining,members of Retail Automobile Salesmen,Local Union No. 501,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO, or any other labororganization.JACK ROACH BROADWAY,INC., DOING BUSINESS AsLUKEJOHNSON FORD, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60days fromthe date hereof,and must not bealtered, defaced,or covered by any other material.Wallace Shops, Inc.'andRetail Clerks International Associa-tion,AFL-CIO,Local No. 1529, Petitioner.Case No. 26-RC-1636.September 7, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William R. Magruder, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer moved to dismiss the petition on the ground thatits annual gross volume of business does not meet the Board's juris-dictional standard for retail establishments.The Employer, a Ten-nessee corporation wholly owned by Darling Shops Corporation, isengaged in selling at retail ladies' and children's ready-to-wear appareland accessories in Memphis, Tennessee, and has been in operationsince February 25, 1961.From then to the date of the hearing, June1The name of the Employer appears as corrected at the hearing.133 NLRB No. 16.